Citation Nr: 0914611	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for congenital coxa 
valga hip dysplasia with degenerative joint disease, right 
hip, evaluated as 20 percent disabling prior to August 3, 
2005.

2.  Entitlement to an increased rating for congenital coxa 
valga hip dysplasia with degenerative joint disease, right 
hip, evaluated as 30 percent disabling from August 3, 2005.

3.  Entitlement to an increased rating for lumbosacral strain 
associated with congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, evaluated as 10 
percent disabling prior to August 3, 2005.

4.  Entitlement to an increased rating for lumbosacral strain 
associated with congenital coxa valga hip dysplasia with 
degenerative joint disease, right hip, evaluated as 20 
percent disabling from August 3, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
December 1995.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The claims folder was subsequently transferred to the 
Cleveland, Ohio, RO.  

In an October 2005 rating decision, the RO granted the 
Veteran an increased 30 percent disability evaluation for his 
congenital coxa valga hip dysplasia with degenerative joint 
disease, right hip, effective August 3, 2005, and granted the 
Veteran an increased 20 percent disability evaluation for his 
lumbosacral strain, also effective August 3, 2005.  The 
Veteran has not indicated that he is satisfied with these 
increased disability evaluations.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a Veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

In March 2006, the RO received from the Veteran a statement 
requesting an effective date prior to August 3, 2005 for the 
grant of the increased disability evaluations.  Nonetheless, 
his claims for earlier effective dates for increased ratings 
are encompassed within the claims for increased ratings prior 
to August 3, 2005 adjudicated herein.

In addition, the Veteran indicated in his October 2004 
substantive appeal that he wished to have a hearing before a 
Veterans Law Judge at the RO.  A VA letter issued in March 
2006 notified the Veteran that a hearing had been scheduled 
in April 2006.  However, the Veteran did not appear for the 
scheduled hearing.  The Veteran did not offer to show good 
cause for his failure to attend and did not request that 
another hearing be scheduled.  See 38 C.F.R. § 20.704(e).

This case was the subject of a Board remand dated in February 
2008. 

Pursuant to the Board's February 2008 remand of this matter, 
in January 2009 the Appeals Management Center (AMC) issued a 
Statement of the Case (SOC) with respect to the Veteran's 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This was with respect to a rating 
decision issued in January 2004 and a timely notice of 
disagreement with that rating decision.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  A substantive appeal 
was not received within 60 days of issuance of the January 
2009 SOC; therefore, an appeal as to this issue has not been 
perfected.  See 38 U.S.C.A. § 7105 (West 2002).  However, the 
RO should consider whether the correspondence from the 
Veteran received in March 2009 demonstrating that the Veteran 
was adjudicated as disabled, effective October 24, 2006, by 
the Social Security Administration is new and material 
evidence received prior to expiration of the appeal period 
for the TDIU claim, thus warranting readjudication of the 
TDIU claim.  See 38 C.F.R. § 3.156(b).  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009 the Board received, as forwarded from the 
Appeals Management Center (AMC), correspondence from the 
Veteran, additional lay statements, and a November 2008 
letter from the Social Security Administration (SSA) 
indicating he was found to be disabled by SSA, effective 
October 2006.  It is apparent that the Veteran believes this 
information to be relevant to his claims.  VA has a duty to 
obtain relevant SSA records when it has actual notice that 
the Veteran is receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the Veteran's records regarding SSA 
benefits, including the medical records upon which any SSA 
decision was based, would be useful in adjudication of the 
Veteran's increased ratings claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2).  

Additionally, the Veteran has not waived RO consideration of 
the additional evidence received in April 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  

2.  Readjudicate the issues on appeal with 
consideration of all additional evidence 
received since issuance of the most recent 
supplemental statement of the case in 
January 2009, to include evidence received 
in April 2009.  If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




